DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to Applicant’s communication filed March 23, 2021 in which claims 1-4, 8-12 and 14-19 are amended. Thus, claims 1-20 are pending in the application.

	Claim Rejections - 35 USC § 112
2. 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

a critic value for the real prices and maximize the critic value for simulated future prices, while the first neural network is trained to generate the simulated future prices that minimize the critic value.” The critic value is not a known term in the art. The specification also does not clearly describe the critic value. Appropriate clarification is required. 
Claims 2, 9 and 15 recite the limitations, “wherein the deep-learning neural network includes a generative adversarial network (GAN), the first neural network including at least a generator network of the GAN and the second neural network including a discriminator network of the GAN.” It is not clear what the Applicants mean by these limitations (particularly the emphasized portions). To the best of examiner’s knowledge, the above terms are not well known to one of ordinary skill in the art. Applicants are requested to show proof that the meanings of those terms are well known to one of ordinary skill in the art. 
Claims 3, 10 and 16 recite the limitations, “wherein the generator network includes at least consecutive convolutional layers that compress an inner representation of the training data set and a sequence of transpose convolution layers that expand the time resolution.” It is not clear what the 
Dependent claims are also rejected by virtue of dependency on a rejected claim.
			Claim Rejections - 35 USC § 101
 3. 		35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The Examiner has identified independent method Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent system claims 8 and 14.  
Claim 1 is directed to a method, thus it is one of the four statutory categories of invention (Step 1: YES).
The claim 1 recites a series of steps, e.g., creating a training data set including at least asset-price trends of a plurality of assets over a past time period and a latent vector sampled from a prior distribution associated with the asset-price trends of a plurality of assets, wherein the training data set includes a time series data; training a deep-learning neural network to model a probability distribution of the asset-price trends for a future time period using the training data set, the deep-learning neural network automatically learning non-linear dependencies between the plurality of assets, the deep-learning neural network architected to include a first neural network being trained to generate simulated future prices of the plurality of assets and a second neural network being trained to discriminate the simulated future prices from real prices, the first neural network and the second neural network being trained in an adversarial training process, wherein the second neural network is trained to minimize a critic value for the real prices and maximize the critic value for simulated future prices, while the first neural network is trained to generate the simulated future prices that minimize the critic value; executing a portfolio optimization on the modeled probability distribution; and estimating expected risks and returns for different portfolio diversification options based on the portfolio optimization. These limitations (with the exception of italicized portions), under their broadest reasonable interpretation, when considered collectively as an ordered combination, is a process that covers Certain methods of organizing human activity such as fundamental economic practice (optimizing a portfolio of financial assets and estimating risks is a fundamental economic practice) and Mental Processes (as these limitations relate to concepts performed in the human mind (including an observation, evaluation, judgment, opinion and use of a pen and paper).  In addition, modeling a probability distribution of asset-price trends, optimizing a portfolio and estimating risks and returns can also be classified under Mathematical relationships. The claim also recites a deep-learning neural network which does not necessarily restrict the claim from reciting an abstract idea. A deep-learning neural network is broadly interpreted to correspond to generic software suitably programmed to perform its’ respective function. That is, other than, a deep-learning neural network, nothing in the claim precludes the steps from being performed as a method of organizing human activity. If the claim limitations, under the broadest reasonable interpretation, covers methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain methods of organizing human activity” grouping of abstract ideas. Accordingly, the claim 1 recites an abstract idea (Step 2A: Prong 1: YES).
This judicial exception is not integrated into a practical application. The additional element of a deep-learning neural network result in no more than simply applying the abstract idea using generic computer elements. The specification describes the additional element of a deep-learning neural network to be a generic computer element (see [0030]).  Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The additional element of a deep-learning neural network e are recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computer arrangement. Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application. Therefore, the claim 1 is directed to an abstract idea (Step 2A - Prong 2: NO). 
The claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element of a deep-learning neural network is recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements. The additional elements, when considered separately and as an ordered combination, do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)). The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Thus, claim 1 is not patent eligible (Step 2B: NO).
Similar arguments can be extended to other independent claims 8 and 14 and hence the claims 8 and 14 are rejected on similar grounds as claim 1.
Dependent claims 2-7, 9-13 and 15-20 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further.
For instance in claims 2, 9 and 15, the steps, “wherein the deep-learning neural network includes a generative adversarial network (GAN), the first neural network including at least a generator network of the GAN and the second neural network including a discriminator network of the GAN”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process.
In claims 3, 10 and 16, the steps, “wherein the generator network includes at least consecutive convolutional layers that compress an inner representation of the training data set and a sequence of transpose convolution layers that expand the time resolution”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process.
In claims 4, 11 and 18, the steps, “wherein the device is further caused to receive parameters based on which to train and execute the portfolio optimization via a graphical user interface”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process.
In claim 5, the steps, “wherein at least some of the configurable parameters are received from user input”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process.
In claims 6, 12 and 19, the steps, “ wherein at least some of the configurable parameters are adjustable”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process.
In claims 7, 13 and 20, the steps, “further comprising causing a graphical user interface to present visualization of at least one of the different portfolio diversification options”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process.
In claim 17, the steps, “wherein the consecutive convolutional layers compress inner representation of the asset-price trends of a plurality of assets over a past time period”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process.
In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. This is because the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself. For these reasons, the dependent claims also are not patent eligible.

Claim Rejections - 35 USC § 103
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claims 1, 4-8, 11-14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ingargiola, et. al. U.S. Patent Application Publication Number (2005/0090911 A1) in view of Golding, et. al. U.S. Patent Application Publication Number (2020/0302309 A1).

Regarding Claim 1,
Ingargiola teaches a computer-implemented method comprising :
creating a training data set including at least asset-price trends of a plurality of assets over a past time period and a latent vector sampled from a prior distribution associated with the asset-price trends of a plurality of assets, wherein the training data set includes a time series data (See at least [0128], [0163], [0190], “The user can conduct back tests designed to test the performance of the selected portfolio historically by processing historical data through the current portfolio configuration (including strategy elements, machine learning components and tuning parameters, etc.) as well and forward tests which will test the performance of the selected portfolio using new, previously unseen data processed at each specified frequency. Back tests involve a defined historical number of periods where the data is used for training, and out-of-sample data (not used in the training data set, but not necessarily newly occurring data) from a second defined period is used for evaluating the performance of the portfolio configuration.”   “A Nearest Neighbor is, informally, a component that creates a vector of the input values, and using table lookup finds the vector of values in previous periods of time that is most similar (based on a selected distance metric) and "assumes" what happened then will happen again, thus, its prediction can be said to be reasoned by analogy with past data or "case based."); 
training a deep-learning neural network to model a probability distribution of the asset-price trends for a future time period using the training data set (See at least [0163-0164], “a user's proprietary machine learning based (e.g., neural networks and genetic algorithms) can benefit-as just described, with the applicant's system adding additional stability to the user's existing nonparametric model. The applicant's system is sophisticated and adaptive enough to detect and exploit market activity resulting from widespread use of these complex models and trading systems, and even systems of the same or similar complexity to itself, ensuring continuing benefits to the user.”  “reviewing each individual advisor signal's historic and current values, detecting performance patterns and learning when each signal type is performing well or likely to perform well in the current market environment. The signals showing the most strength presently or expected to show the most strength are then most influential in the producing the system's final predictive output for each respective instrument or data type being modeled.”); 
executing a portfolio optimization on the modeled probability distribution (See at least [0091], [0165], “dynamic optimization provided by the system's machine learning processes”); 
estimating expected risks and returns for different portfolio diversification options based on the portfolio optimization (See at least [0198], “Stop loss and take profit levels are also used to produce other valuable decision support data, that the can be used to evaluate instruments in the portfolio and filter opportunities and select the most advantageous recommendations to follow based upon a user's own investment objectives and risk tolerance. For example, column Gain/Loss Ratio at 964, provides the user with a very simple way to quickly and easily filter out the opportunities with the lowest risk vs. reward, which is measured by dividing the expected gain if the take profit level is reached by the expected loss if the stop loss level is reached first.”).	
However, Ingargiola does not explicitly teach,
the deep-learning neural network automatically learning non-linear dependencies between the plurality of assets, the deep-learning neural network architected to include a first neural network being trained to generate simulated future prices of the plurality of assets and a second neural network being trained to discriminate the simulated future prices from real prices, the first neural network and the second neural network being trained in an adversarial training process, wherein the second neural network is trained to minimize a critic value for the real prices and maximize the critic value for simulated future prices, while the first neural network is trained to generate the simulated future prices that minimize the critic value;
Golding, however, teaches,
the deep-learning neural network automatically learning non-linear dependencies between the plurality of assets, the deep-learning neural network architected to include a first neural network being trained to generate simulated future prices of the plurality of assets and a second neural network being trained to discriminate the simulated future prices from real prices, the first neural network and the second neural network being trained in an adversarial training process, wherein the second neural network is trained to minimize a critic value for the real prices and maximize the critic value for simulated future prices, while the first neural network is trained to generate the simulated future prices that minimize the critic value 
(See at least Fig. 8, [0110-0116], “discriminator MLM D (700) can be trained to discriminate fake data from real data. Tuning to FIG. 8, generator MLM G (800) is trained to generate fake values of vector x (702) from input noise vector z (802). Generator MLM G (800) should produce high quality fake data. Thus, generator MLM G (800) and discriminator MLM D (700) are in an adversarial relationship because, in effect, G is trying to trick (or defeat) D via an adverse (fake) input that looks real. Thus, generator MLM G (800) is constantly trying to generate fakes while discriminator MLM D (700) is trying to detect them while also improving its ability to detect more convincing fakes. Based upon the feedback received from discriminator MLM D (700), the generator MLM G (800) converges upon an input value of vector z (802) that generates a successful fake output x (702) that can fool discriminator MLM D (700). Expressed more succinctly, D tries to make D(G(z)) near to 0, while G tries to make D(G(z)) near to 1.”  The above cited paragraphs explain the adversarial training process in detail. Generator MLM G (800) being optimized to produce better and better fakes can be interpreted as minimizing the critic value to generate the simulated future prices).
	Both Ingargiola and Golding are in the same technical field of generative network based portfolio diversification. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Ingargiola to incorporate the disclosure of Golding. The motivation for modifying the disclosure of Ingargiola would have been to manage portfolio risk more effectively by using the adversarial training. Since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 4,     
Ingargiola teaches,
wherein the training and the portfolio optimization is performed based on parameters, which are configurable (See at least [0012], [0148], “allow the user to specify their preferred optimization parameters based upon narrow tuning objectives such as Lowest Volatility, Lowest Drawdown and Highest Profit”).
Regarding Claim 5,     
Ingargiola teaches,
wherein at least some of the configurable parameters are received from user input (See at least [0012], [0148], “allow the user to specify their preferred optimization parameters based upon narrow tuning objectives such as Lowest Volatility, Lowest Drawdown and Highest Profit.”).
Regarding Claim 6,     
Ingargiola teaches,
wherein at least some of the configurable parameters are adjustable (See at least Abstract, [0012], “ a user can set or adjust other parameters such as modeling frequency, scheduled processing, whether the system is running a simulation or is designed for higher performance execution.”).
Regarding Claim 7,     
Ingargiola teaches,
causing a graphical user interface to present visualization of at least one of the different portfolio diversification options (See at least [0012], [0193], “Selection of a benchmark will produce reports that allow for quick and easy comparison, through graphical representations, performance figures and industry standard statistical metrics.”).
Regarding claims 8 and 14,
Independent claims 8 and 14 are substantially similar to previously rejected independent claim 1, and hence rejected on similar grounds. In addition, claim 14 also recites a hardware processor and a memory which is inherent in the disclosure of Ingargiola. 
Regarding claims 11 and 18,
Claims 11 and 18 are substantially similar to previously rejected claim 4, and hence rejected on similar grounds. 
Regarding claims 12 and 19,
Claims 12 and 19 are substantially similar to previously rejected claim 6, and hence rejected on similar grounds. 
Regarding claims 13 and 20,
Claims 13 and 20 are substantially similar to previously rejected claim 7, and hence rejected on similar grounds. 

6.	Claims 2, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ingargiola in view of Golding and in further view of Hotson, et. al. U.S. Patent Application Publication Number (2019/0080206 A1).
Regarding Claim 2,     
The combination of Ingargiola and Golding teaches the method of claim 1,
However, Ingargiola and Golding do not explicitly teach,
wherein the deep-learning neural network includes a generative adversarial network (GAN), the first neural network including at least a generator network of the GAN and the second neural network including a discriminator network of the GAN.
Hotson, however, teaches,
wherein the deep-learning neural network includes a generative adversarial network (GAN), the first neural network including at least a generator network of the GAN and the second neural network including a discriminator network of the GAN (See at least [0014], [0032], [0042], “A Generative Adversarial Network (GAN) can use machine learning to train two networks, a discriminator network and a generator network, that essentially play a game against (i.e., are adversarial to) one another.”)
	 Ingargiola, Golding and Hotson are in the same technical field of generative network based portfolio diversification. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Ingargiola and Golding to incorporate the disclosure of Hotson. The motivation for modifying the disclosure of Ingargiola would have been to train the generative network to learn the future market uncertainty for portfolio diversification. Since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claims 9 and 15,
Claims 9 and 15 are substantially similar to previously rejected claim 2, and hence rejected on similar grounds. 

7.	Claims 3, 10, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ingargiola in view of Golding in view of Hotson and in further view of O’Malia, et. al. U.S. Patent Application Publication Number (2019/0108448 A1).
Regarding Claim 3,     
The combination of Ingargiola, Golding and Hotson teaches the method of claim 2,
However, Ingargiola, Golding and Hotson do not explicitly teach,
wherein the generator network includes at least consecutive convolutional layers that compress an inner representation of the training data set and a sequence of transpose convolution layers that expand the time resolution.
O’Malia, however, teaches,
wherein the generator network includes at least consecutive convolutional layers that compress an inner representation of the training data set and a sequence of transpose convolution layers that expand the time resolution (See at least [0034], [0039], [0051-0052], “the semantic layer 104, takes as inputs the HO Inputs and the environment observations (for example, both pixels and other visual representations, as well as all other data available about the state of the environment, including sounds, data, elements, and other features, and any other representations which may be available to the Agent, which may be mapped through a convolutional neural network with several hidden layers and a varying number of parameters or weights”,    “This generative content is produced via neural networks, which have been trained on past play in order to develop a neural-network based environmental model or simulator, which learns to approximate the dynamics and interactions in the environment.”)
	Ingargiola, Golding, Hotson and O’Malia are in the same technical field of generative network based portfolio diversification. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Ingargiola and Hotson to incorporate the disclosure of O’Malia. The motivation for modifying the disclosure of Ingargiola, Golding and Hotson would have been to add the feature of convolutional networks to process time series in an effective manner. Since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claims 10 and 16,
Claims 10 and 16 are substantially similar to previously rejected claim 3, and hence rejected on similar grounds. 
Regarding Claim 17,   
The combination of Ingargiola, Golding, Hotson and O’Malia teaches the system of claim 16,
In addition, O’Malia teaches,
wherein the consecutive convolutional layers compress inner representation of the asset-price trends of a plurality of assets over a past time period (See at least [0034], [0039], [0051-0052], “representations mapped through a convolutional neural network with several hidden layers and a varying number of parameters or weights”).

Response to Arguments
8.       Applicant's arguments filed dated 03/23/2021 have been fully considered but they are not persuasive due to the following reasons: 

9.	Applicant argues that (pages 8-9), “considered as a whole, the claims do not recite an abstract idea per se. For example, training a deep neural network does not amount to "certain methods of organizing human activity" or "mental process". Example 39 provided in the Guidance from the USPTO instructive. In that Example, the USPTO does not consider "creating a training set" and "training" a "neural network" to be directed to a judicial exception.”
	Examiner respectfully disagrees and notes that as explained in the 101 analysis above, the limitations of claim 1, under their broadest reasonable interpretation, when considered collectively as an ordered combination, is a process that covers Certain methods of organizing human activity such as fundamental economic practice (optimizing a portfolio of financial assets and estimating risks is a fundamental economic practice) and Mental Processes (as these limitations relate to concepts performed in the human mind (including an observation, evaluation, judgment, opinion and use of a pen and paper).  In addition, modeling a probability distribution of asset-price trends, optimizing a portfolio and estimating risks and returns can also be classified under Mathematical relationships. The claim also recites a deep-learning neural network which does not necessarily restrict the claim from reciting an abstract idea. A deep-learning neural network is broadly interpreted to correspond to generic software suitably programmed to perform its’ respective function. That is, other than, a deep-learning neural network, nothing in the claim precludes the steps from being performed as a method of organizing human activity. If the claim limitations, under the broadest reasonable interpretation, covers methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain methods of organizing human activity” grouping of abstract ideas. Accordingly, the claim 1 recites an abstract idea.
	Examiner does not see the parallel between claim 1 of the instant application and claim of Example 39. The claim in example 39 does not recite any of the judicial exceptions enumerated in the 2019 PEG. For instance, the claim does not recite any mathematical relationships, formulas, or calculations. While some of the limitations may be based on mathematical concepts, the mathematical concepts are not recited in the claims. Further, the claim does not recite a mental process because the steps are not practically performed in the human mind. The claim also does not recite any method of organizing human activity such as a fundamental economic concept. Thus, the claim of example 39 is eligible because it does not recite a judicial exception. Therefore, instant claims are not comparable to Example 39.
10.     In response to Applicant’s arguments (on page 9), that the claims as a whole integrate the judicial exception into a practical application of the exception, the Examiner respectfully disagrees.
          The Examiner would like to point out that according to 2019 Patent Eligibility Guidelines (2019 PEG), limitations that are indicative of integration into a practical application include:
•    Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a)
•    Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition - see Vanda Memo
•    Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b)
•    Effecting a transformation or reduction of a particular article to a different state or thing -see MPEP 2106.05(c)
•    Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
          In the instant case, the judicial exception is not integrated into a practical application, because none of the above criteria is met. The amendments to the claims only further define the data being used however a specific abstract idea is still an abstract idea. The claimed invention makes use of available resources and uses them in an efficient manner in order to provide a solution. The improvement results from the existing capabilities of neural networks and does not result from applying the abstract idea on a computer. The limitations of the amended claims do not result in computer functionality improvement or technical/technology improvement when the underlying abstract idea is implemented using technology. All the features in the Applicant’s claims can at best be considered an improvement in abstract idea. The advantages over conventional systems are directed towards improving the abstract idea. An improvement in abstract idea is still abstract (SAP America v. Investpic *2-3 (“We may assume that the techniques claimed are “groundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea).  The specification describes the additional element of a deep-learning neural network to be a generic computer element (see [0030]).  Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The claims at issue do not require any nonconventional computer, network, or other components, or even a non-conventional and non-generic arrangement of known, conventional pieces but merely call for performance of the claimed functions on a set of generic computer components.  The additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Hence, the claims as a whole are not integrated into a practical application.
11.     With respect to the rejection of all claims under 35 U.S.C. 101, Step 2B, Applicant states that (page 9), “amended claims amounts to significantly more than an abstract idea.”
          One of the guidelines issued by the Office to determine if the claims recite additional elements which are not well understood, routine or conventional and hence, amount to significantly more than an abstract idea, is the USPTO guidelines of April 19, 2018 incorporating the Berkheimer memo (Berkheimer memo, hereinafter).
          According to the Berkheimer memo,
          In a step 2B analysis, an additional element (or combination of elements) is not well understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following:
1.    A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).
2.    A citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s).
3.    A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).
4.    A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional elements). This option should
be used only when the examiner is certain, based upon his or her personal knowledge, that the additional elements) represents well-understood, routine, conventional activity engaged in by those in the relevant art, in that the additional elements are widely prevalent or in common use in the relevant field, comparable to the types of activity or elements that are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).
The claim simply applies the abstract idea using generic computer elements as a tool (see MPEP 2106.05(f)). The only additional element in the claim is a deep-learning neural network. As per the rejection above, the specification describes the additional element of a deep-learning neural network to be a generic computer element (see [0030]). Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. There is no indication in Applicants’ claims that any specialized hardware or other inventive computer components are required. The fact that a general purpose computing system, suitably programmed, may be used to perform the claimed method and the fact that the claims at issue do not require any nonconventional computer, network, or other components, or even a “non-conventional and non-generic arrangement of known, conventional pieces” but merely call for performance of the claimed functions “on a set of generic computer components, satisfies the Berkheimer memo requirement that the additional elements are conventional elements (as outlined in criterion 1 of the Berkheimer memo). The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Hence, the claims do not recite significantly more than an abstract idea.  
          Thus, these arguments are not persuasive. 

12.     Applicant's arguments regarding the rejection of claims 1-20 under 35 U.S.C. 103 are moot in view of the new grounds of rejection presented in this office action.

				Prior Art made of Record
13.     The following prior art made of record and not relied upon is considered pertinent : 
         Khazane, et al. U.S. 2020/0250574 A1 – Techniques for bi-modal learning in a financial context are described.  These techniques are configured to improve a user's financial acumen and bring the user into an optimal financial state. 

					Conclusion
14.     Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHAVIN SHAH whose telephone number is (571)272-2981. The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shahid Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B.D.S./Examiner, Art Unit 3693                                                                                                                                                                                                                                                                                                                                                                April 19, 2021 

/NARAYANSWAMY SUBRAMANIAN/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
April 19, 2021